Citation Nr: 0845006	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial evaluation for migraines, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran was scheduled 
for a hearing before a Veterans Law Judge of the Board in 
November 2008; however, he canceled this hearing.  

In September 2005, the veteran raised claims of service 
connection for malaria, post-traumatic stress disorder 
(PTSD), and narcosis.  These matters are referred to the RO 
for appropriate action.  

The veteran's September 2005 VA Form 9 amounts to a notice of 
disagreement with the RO's November 2004 decision assigning a 
noncompensable rating for his service-connected migraines.  
Per Manlincon v. West, 12 Vet. App. 238 (1999), remand for 
the issuance of a statement of the case is necessary.  The 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss was not 
manifest in service or to a degree of 10 percent within one 
year of service discharge and is unrelated to any incident of 
service.  

2.  The veteran's current tinnitus was not manifest in 
service or to a degree of 10 percent within one year of 
service discharge and is unrelated to any incident of 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Here, the duty to notify was satisfied through an April 2004 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in April 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for the service 
connection claims are harmless, as service connection has 
been denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and private 
medical records and examined the veteran for hearing loss in 
September 2004.  An examination for a medical opinion on the 
tinnitus claim is not required, as the Board has found the 
veteran's statements about experiencing tinnitus during 
service and continuing thereafter not to be credible, as 
discussed below.  See 38 C.F.R. § 3.159(c)(4).  VA has 
satisfied its assistance duties.

Service connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for organic diseases 
of the nervous system, such as a sensorineural hearing loss, 
when such disability is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

There was no treatment for ear problems in service, and 
hearing loss and tinnitus were not reported in service 
medical records.  On service examinations in April 1944 and 
December 1945, the veteran's hearing was 15/15 per whispered 
and spoken voice testing, bilaterally.  No diseases or 
defects of his ears were found.  

In March 1993, the veteran told Jason S. Burgos, M.D. that he 
had a history of progressive impairment of hearing of both 
ears of several years' duration, and that he had been wearing 
a hearing aid in each ear for three years.  Examination found 
sensorineural hearing loss bilaterally.  In November 1995, 
the veteran told Dr. Burgos that he had had problems with his 
right ear hearing for years, and additionally, a conductive 
deficit was found.  There was ear treatment by Dr. Burgos 
about twice a year between 1993 and 2004 without tinnitus 
being reported.  

On VA examination in September 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
50
70
65
65
70

A speech recognition test was not conducted in the right ear 
due to the severity of the right ear hearing loss.  Speech 
recognition score, using the Maryland CNC test, was 92 
percent in the left ear.

The veteran told the examiner that his hearing loss began 
around 1942, that he felt it was due to loud noise, that he 
had been exposed to loud noise in the military, and that he 
had not had post-service occupational noise exposure.  He 
stated that he had used amplification since about 1987.  He 
also reported that he had had a history of periodic low 
pitched ringing tinnitus in his left ear since 1943.  The 
examiner felt that the veteran had bilateral sensorineural 
hearing loss.  The examiner also stated that it was difficult 
to render an opinion as to the etiology of the veteran's 
hearing loss based on the amount of time from the date of the 
claimed acoustic trauma to the present.  Therefore, the 
examiner felt that he could not relate the veteran's hearing 
loss to service without resorting to speculation.  

The September 2004 VA examination shows that the veteran 
currently has bilateral hearing loss by VA standards.  See 
38 C.F.R. § 3.385.  He also currently has tinnitus, as the 
veteran has alleged tinnitus and is competent to indicate 
that he has it, as it is a disorder within the sensibilities 
of a layperson.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  The veteran is also competent to report that he was 
exposed to loud noise during service.  

However, the service medical records are negative for any 
complaints or findings of hearing loss or tinnitus.  The 
veteran has recently stated that he experienced symptoms of 
hearing loss and tinnitus which began during service and 
continued thereafter.  However, his statements are not found 
to be credible in light of the service examination reports 
showing no hearing loss, tinnitus, or ear disease.  Of note, 
on the veteran's separation examination in December 1945 he 
specifically denied a history of illness or injury, and on 
examination of the ears, the examiner reported that there was 
no disease or defect.  These records were compiled 
contemporaneous to service and are accorded more weight than 
the veteran's statements made many years later in conjunction 
with his claim for benefits.  Furthermore, the veteran's 
hearing loss is first shown decades after service and the 
earliest report of it in the 1990s indicates that it had been 
of "several" years duration.  And the veteran made no 
mention of hearing loss or tinnitus on VA examination in May 
1989.  

Additionally, no competent medical evidence relates the 
veteran's current hearing loss or tinnitus to any incident of 
service, including acoustic trauma.  The VA examiner noted in 
September 2004 that he could not render an opinion on hearing 
loss without resorting to speculation.  Even considering the 
rule of reasonable doubt, service connection cannot be 
granted based on pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

The veteran has indicated in March 2004 and February 2005 
that his hearing loss and tinnitus are due to acoustic 
trauma.  He had been exposed to 90 mm gunfire in service, as 
well as loud unprotected noises of heavy equipment that he 
operated as a Seabee.  He also stated that dynamite was used 
continually to clear land and coral reefs during service to 
make access for ships.  However, the veteran, being a 
layperson, is unable to indicate the etiology of his hearing 
loss or tinnitus.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection is not warranted 
for bilateral hearing loss or tinnitus.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran's September 2005 VA Form 9 constitutes a notice 
of disagreement with the RO's November 2004 rating decision 
assigning a noncompensable rating for his service-connected 
migraines.  A statement of the case has not been issued.  
Accordingly, per Manlincon v. West, 12 Vet. App. 238 (1999), 
the Board must remand this matter to the RO for the issuance 
of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the 
case on the matter of the initial 
rating for his service-connected 
migraines.  This matter should be 
returned to the Board only if the 
veteran perfects an appeal of the 
November 2004 decision following 
issuance of the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


